ACCEPTED
                                                                                         01-14-00333-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     1/5/2015 4:34:44 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                             No. 01-14-00333-CR
                                      In the
                               Court of Appeals                FILED IN
                                     For the            1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                             First District of Texas    1/5/2015 4:34:44 PM
                                   At Houston           CHRISTOPHER A. PRINE
                                                     Clerk
                                  No. 1388778
                         In the 230th District Court of
                             Harris County, Texas
                          
                         REGINALD HUTCHINS
                                    Appellant
                                        v.
                         THE STATE OF TEXAS
                                     Appellee
                          
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                          


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1.          In the 230th District Court of Harris County, Texas in cause number

                  1388778, the State of Texas v. Reginald Hutchins, appellant filed a

                  Motion to Suppress.
2.   After the trial court denied appellant’s Motion to Suppress, appellant

     pled guilty and was convicted of possession of a controlled

     substance.

3.   Appellant was sentenced to 5 years in the Texas Department of

     Criminal Justice Institutional Division.

4.   The State’s brief is due on January 8, 2015.

5.   An extension of time in which to file the State’s brief is requested

     until February 8, 2015.

6.   Defendant requested, and this court granted, three previous

     Extensions of Time in Which to File an Appellate Brief (July 9,

     2014; September 4, 2014; October 8, 2014).

7.   The State requested, and this court granted, one previous Extension

     of Time in which to File an Appellate Brief (December 6, 2014).

8.   The facts relied upon to explain the need for this extension are:

            On January 2, 2015 I was informed that I would be
     transferred from my assignment in the domestic violence division, in
     which I had approximately 200 active cases, to an assigned
     prosecutor role in a county criminal court at law. I am now
     primarily responsible for over 500 cases, including all cases in which
     there is a civilian victim, as well as approximately 25 cases currently
     set for jury trial. In addition to these responsibilities, I am required
     to spend more than four hours each day in the courtroom handling
     each day’s docket. The State will not need any more extensions if
     this court grants the State’s motion. This motion is not sought for
     delay, but so that justice may be done.
      WHEREFORE, the State prays that this Court will grant an extension of time

until November 3, 2014 in which to file the State’s brief in this case.

                                                       Respectfully submitted,
                                                       /s/ Joe Bramanti
                                                       Joe Bramanti
                                                       Assistant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002
                                                       (713) 755-0657
                                                       TBC No. 24081580
                                                       bramanti_joe@dao.hctx.net

                           CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been served to the

appellant’s attorney at the following address on January 5, 2015:

      Tonya Rolland
      4301 Yoakum Blvd.
      Houston, TX 77006
      Fax: 713-453-2203

                                                /s/ Joe Bramanti
                                                Joe Bramanti
                                                Assistant District Attorney
                                                Harris County, Texas
                                                bramanti_joe@dao.hctx.net

Date: January 5, 2015